COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-14-00313-CV
 IN THE INTEREST OF J. R. G., A                 §
 CHILD.                                                            Appeal from the
                                                §
                                                                 383rd District Court
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                   (TC# 93AG760)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

proceedings consistent with this opinion.      We further order that Appellant recover from

Appellees all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.